DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-14-2022.
Applicant's election with traverse of Species III in the reply filed on 10-14-2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the inventions (and species) encompass different fields of search (i.e. requiring search of different subclasses and usage of differing search queries) such that it is necessary to search for one of the inventions (or species) in a manner that is not likely to result in finding art pertinent to the other inventions (see MPEP 808.02).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…a second switching part that switches between an ON state and OFF state…”
Claim 8 is objected to because of the following informalities, and should be:
 “…a magnitude of a current that is applied to the humidity sensor [[to]] in the second direction.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowlette (U.S. Patent 5,040,417).

Regarding claim 1, Rowlette discloses (Figs. 1-2) a humidity detection device (col. 2, lines 6-8), comprising:
a humidity sensor 11 (col. 2, line 19) that detects a humidity (col. 2, lines 19-21); having at least two sides to be connected (as shown in Figs. 1-2), a resistor 19/21 (either of resistors 19 or 21: col. 2, line 26) that is connected to one-side of the humidity sensor (via switching device 1: see Fig. 1);
a first switching part “ay” that switches between an ON state and OFF state (open/closed: as shown in Fig. 2), and is connected to the resistor 19/21 (as shown in Figs. 1-2);
a diode 29 that is connected to the first switching part “ay” (via the switching matrices 3 and 5: see Figs. 1-2);
a second switching part “ax” that switches between ON state and OFF state (open/closed: as shown in Fig. 2), and is connected to the other-side of the humidity sensor 11/Rn: see Fig. 2);
a potential difference generating part V+ (voltage source: col. 3, line 7) that is connected to the second switching part “ax” (as shown in Figs. 1-2);
a power supply that supplies a voltage (i.e. the voltage source V+ and resistors 13/15/17/19: see Figs. 1-2), and
a control part (col. 1, lines 46-59) that applies the voltage from the power supply as an alternating voltage to the humidity sensor 11 by controlling the first switching part and the second switching part (col. 1, lines 46-59), wherein the control part applies a current to the diode 29, the resistor 19/21 and the humidity sensor 11 in a first direction (in which the x switches are closed: through “ax” and “bx” in Fig. 2) by connecting the second switching part “ax” to the ground (i.e. the cap and diode are connected to ground in parallel to Vout: see Figs. 1-2; col. 3, lines 1-16), and
applies the current to the resistor 19/21 and the humidity sensor 11 in a second direction (in which the y switches are closed: through “ay” and “by” in Fig. 2), which is an opposite direction from the first direction (as shown in Fig. 2), by connecting the first switching part “ay” to the ground (i.e. the cap and diode are connected to ground in parallel to Vout: see Figs. 1-2; col. 3, lines 26-42).

Regarding claim 2, Rowlette discloses (Figs. 1-2) the control part, based on a forward voltage of the diode 29 when a current is applied to the diode 29, the resistor 19/21 and the humidity sensor 11 in the first direction (in which the x switches are closed: through “ax” and “bx” in Fig. 2), calculates a first impedance of the humidity sensor (col. 2, lines 19-22; col. 3, lines 16-18), and
identifies a first humidity from the calculated first impedance (col. 2, lines 19-22; col. 3, lines 16-18), and,
based on a voltage obtained between the resistor 19/21 and the humidity sensor 11 when a current is applied to the resistor and the humidity sensor in the second direction (in which the y switches are closed: through “ay” and “by” in Fig. 2), calculates a second impedance of the humidity sensor (col. 2, lines 19-22; col. 3, lines 34-36), and identifies a second humidity from the calculated second impedance (col. 2, lines 19-22; col. 3, lines 34-36).

Regarding claim 3, Rowlette discloses (Figs. 1-2) the control part selects one of the first humidity and the second humidity as a humidity detected by the humidity sensor (depending on which direction the current is flowing, the resistance change of the humidity sensor 11 give the detected humidity: col. 2, lines 19-22; col. 3, lines 16-18 and 34-36).

 Regarding claim 8, Rowlette discloses (Figs. 1-2) the potential difference generating part V+ (voltage source: col. 3, line 7) equalizes a magnitude of a current that is applied to the humidity sensor 11 in the first direction (via the resistors 13/15/17: col. 2, lines 26-29) and a magnitude of a current that is applied to the humidity sensor 11 to the second direction (via the resistors 13/15/17: col. 2, lines 26-29).

Regarding claim 9, Rowlette discloses (Figs. 1-2) when a current is applied to the resistor 19/21 and the humidity sensor 11 in the second direction (in which the y switches are closed: through “ay” and “by” in Fig. 2), the potential difference generating part V+ generates a voltage drop corresponding to a forward voltage of the diode 29 (as shown in Fig. 2), and applies the voltage to the voltage from the power supply before a voltage from the power supply is applied to the humidity sensor 11 (col. 3, lines 26-36).

Regarding claim 13, Rowlette discloses (Figs. 1-2) a temperature sensor that detects an ambient temperature of the humidity sensor (col. 2, lines 58-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlette (U.S. Patent 5,040,417) in view of Fujikura (U.S. Pub. 2020/0408709; please note: the effectively filed date of this reference is prior to the effectively filed date of the current invention).
Regarding claims 4-6, Rowlette is applied as above, but does not disclose the control part selects the second humidity as the humidity detected by the humidity sensor when the voltage obtained between the resistor and the humidity sensor is equal to or greater than a predetermined threshold, and selects the first humidity as the humidity detected by the humidity sensor when the voltage obtained between the resistor and the humidity sensor is less than the predetermined threshold; the control part selects the second humidity as the humidity detected by the humidity sensor when the second humidity is equal to or greater than a predetermined threshold, and selects the first humidity as the humidity detected by the humidity sensor when the second humidity is less than the predetermined threshold; and the control part selects the second humidity as the humidity detected by the humidity sensor when the second impedance is less than or equal to a predetermined threshold, and selects the first humidity as the humidity detected by the humidity sensor when the second impedance is greater than the predetermined threshold.
Fujikura discloses the control part selects the second humidity as the humidity detected by the humidity sensor (first detection mode: [0060]) when the voltage obtained between the resistor and the humidity sensor is equal to or greater than a predetermined threshold [0062], and selects the first humidity as the humidity detected by the humidity sensor (second detection mode: [0060]) when the voltage obtained between the resistor and the humidity sensor is less than the predetermined threshold [0062]; the control part selects the second humidity as the humidity detected by the humidity sensor (i.e. the first detection mode: [0060]; the humidity is the voltage: [0059]) when the second humidity is equal to or greater than a predetermined threshold [0062], and selects the first humidity as the humidity detected by the humidity sensor (i.e. the second detection mode: [0060]; the humidity is the voltage: [0059]) when the second humidity is less than the predetermined threshold [0062]; and the control part selects the second humidity as the humidity detected by the humidity sensor (first detection mode: [0060]) when the second impedance is less than or equal to a predetermined threshold (per the combination with Rowlette, the resistance changes with humidity and the voltage will change accordingly), and selects the first humidity as the humidity detected by the humidity sensor (second detection mode: [0060]) when the second impedance is greater than the predetermined threshold (per the combination with Rowlette, the resistance changes with humidity and the voltage will change accordingly).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowlette’s device so that the control part selects the second humidity as the humidity detected by the humidity sensor when the voltage obtained between the resistor and the humidity sensor is equal to or greater than a predetermined threshold, and selects the first humidity as the humidity detected by the humidity sensor when the voltage obtained between the resistor and the humidity sensor is less than the predetermined threshold; the control part selects the second humidity as the humidity detected by the humidity sensor when the second humidity is equal to or greater than a predetermined threshold, and selects the first humidity as the humidity detected by the humidity sensor when the second humidity is less than the predetermined threshold; and the control part selects the second humidity as the humidity detected by the humidity sensor when the second impedance is less than or equal to a predetermined threshold, and selects the first humidity as the humidity detected by the humidity sensor when the second impedance is greater than the predetermined threshold, as taught by Fujikura.
Such a modification would allow the humidity sensor to operate under a wide range of humidity environments (Fujikura: [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlette (U.S. Patent 5,040,417) in view of Toki (U.S. Patent 3,961,247).

Regarding claim 11, Rowlette is applied as above, and discloses the potential difference generating part V+ is configured with a resistor that is different from the resistor (i.e. any of resistors 13/15/17: see Figs. 1-2).
Rowlette does not disclose the potential difference generating part is configured with a diode that is different from the diode.
Toki discloses the potential difference generating part is configured with a diode “D” that is different from the diode (col. 2, lines 40-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowlette’s device so that the potential difference generating part is configured with a diode that is different from the diode, as taught by Toki.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlette (U.S. Patent 5,040,417) in view of Gordon (U.S. Pub. 2006/026610)

Regarding claim 12, Rowlette is applied as above, and discloses the potential difference generating part V+ is configured with a resistor that is different from the resistor (i.e. any of resistors 13/15/17: see Figs. 1-2).
Rowlette does not disclose the first switching part is a bipolar transistor, and a current flowing through the other resistor is a base current of the bipolar transistor.
Gordon discloses (Fig. 7) the first switching part is a bipolar transistor (i.e. NPN transistor, a type of bipolar transistor: [0044]; Fig. 7), and a current flowing through the other resistor is a base current of the bipolar transistor (per the combination with Rowlette, if the switch of Rowlette is replaced with the transistor as in Gordon, the power from V+ would be at the base current of the transistor).
Since the art recognizes that Gordon’s bipolar transistors are equivalent of Rowlette’s  switches, and known for the same purpose of switching voltage in a moisture detection device, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowlette’s device so that the first switching part is a bipolar transistor, and a current flowing through the other resistor is a base current of the bipolar transistor, as taught by Gordon.  See MPEP 2144.06(II).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlette (U.S. Patent 5,040,417) in view of Kubo et al. (U.S. Pub. 2009/0190942).
Regarding claim 17, Rowlette is applied as above, but does not disclose an image forming apparatus, comprising the humidity detection device.
Kubo discloses (Fig. 14) an image forming apparatus [0062], comprising a humidity detection device 50 (see pars. [0024] and [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowlette’s device to be included in an image forming apparatus, as taught by Kubo.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).	

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852